DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 04/16/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko US 2015/0187304.
Regarding claim 1, Ko shows in fig.2-7,a display [0009] apparatus comprising: a display panel [0014] including a pixel area (100)[0030] in which a plurality of pixels is disposed and a peripheral area outside the pixel area (100); a transmissive light source (130) (also below the pixel) disposed in a first area of the pixel area; and a timing controller (140) which controls the transmissive light source not [0039] (the timing controller 140 generates a backlight control signal dms for dimming control according to the on/off status of the LED package and a displayed image) to emit light when pixels disposed corresponding to the first area of the pixel area among the plurality of pixels are present in at least one of an image data input period and a pixel light emission period [0040].
As for the specific functional limitation of the controller, Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.


Regarding claim 2, Ko shows in fig.2-7, a display apparatus wherein the timing controller (140) controls the image data [0042] input period and the pixel light emission period of at least some of the plurality of pixels disposed corresponding to a second area which is an area except for the first area in the pixel area to overlap a light emission period of the transmissive light source [0043]. 
As for the specific functional limitation of the controller, Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 3, Ko shows in fig.2-7, a display apparatus wherein the second area is an area through which the light (130) emitted by the transmissive light source is transmitted. 
Regarding claim 4, Ko shows in fig.2-7, a display apparatus wherein each of the plurality of pixels comprises: an electroluminescent element that emits light for displaying an image; a first transistor [0031] for switching supply of image data; a driving transistor [0034] configured to supply a predetermined current corresponding to the supplied image data [0036] to the electroluminescent element; and a second transistor for switching [0034] supply of a high potential voltage supplied to the driving transistor. 
Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 5, Ko shows in fig.2-7, a display apparatus wherein at least one of the first transistor, the second transistor [0034], and the driving transistor [0034] includes a semiconductor material having electrical characteristics varied by the light emitted by the transmissive light source. 
As for the specific functional limitation of the controller, Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 6, Ko shows in fig.2-7, a display apparatus wherein the display panel comprises: a first scan line (110) configured to switch the first transistor [0034]; a data line (120) configured to supply the image data to the driving transistor through the first transistor; a second scan line configured to switch the second transistor; and a high-potential power supply line electrically connected to the second transistor, which are electrically connected with the one pixel [0040].
Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 7, Ko shows in fig.2-7, a display apparatus wherein the image data input period [0011, 0040] is a period where the first scan line is turned on and the image data [0012, 0014, 0028] is applied to a gate electrode of the driving transistor [0030], and wherein the pixel light emission period is a period where the second scan line is turned on, the second transistor [0031] is turned on, and the electroluminescent element emits the light by the current supplied through the drive transistor. 
As for the specific functional limitation of the controller, Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 8, Ko shows in fig.2-7, a display apparatus wherein the pixels (100) disposed in the first area among the plurality of pixels include a transparent material (typical material of a pixel electrode) so that the light emitted by the transmissive light source (130) is transmitted. 
Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2019/0096335.
Regarding claim 1, Kim shows in fig.1-12,a display [0009] apparatus comprising: a display panel (110) [0053] including a pixel area (PX)[0054] in which a plurality of pixels is disposed and a peripheral area outside the pixel area (PX); a transmissive light source (150) (also below the pixel) disposed in a first area of the pixel area; and a timing controller (140) which controls the transmissive light source not [0057] (the timing controller 140 adjust the light emission control signal, therefore could tur it on and off) to emit light when pixels disposed corresponding to the first area of the pixel area (PX) among the plurality of pixels are present in at least one of an image data input period and a pixel light emission period [0128].
As for the specific functional limitation of the controller, Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in . MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 2, Kim shows in fig.1-12, a display apparatus wherein the timing controller (140) controls the image data [0042] input period and the pixel light emission period of at least some of the plurality of pixels disposed corresponding to a second area which is an area except for the first area in the pixel area to overlap a light emission period of the transmissive light source [0043]. 
As for the specific functional limitation of the controller, Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 3, Kim shows in fig.1-12, a display apparatus wherein the second area is an area through which the light (150) emitted by the transmissive light source is transmitted. 
As for the specific functional limitation of the controller, Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in . MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 4, Kim shows in fig.1-12, a display apparatus wherein each of the plurality of pixels (PX) comprises: an electroluminescent element that emits light [0142] for displaying an image [0183]; a first transistor [0061] for switching supply of image data; a driving transistor (131,132)(T2-4) [0061] configured to supply a predetermined current corresponding to the supplied image data [0183] to the electroluminescent element; and a second transistor for switching [0061] supply of a high potential voltage supplied to the driving transistor. 
As for the specific functional limitation of the controller, Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 5, Kim shows in fig.1-12, a display apparatus wherein at least one of the first transistor, the second transistor (T2) [0074], and the driving transistor (T1) [0075, 0076] includes a semiconductor material having electrical characteristics varied by the light emitted by the transmissive light source. 
As for the specific functional limitation of the controller, Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. . MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 6, Kim shows in fig.1-12, a display apparatus wherein the display panel comprises: a first scan line (120) configured to switch the first transistor [0074]; a data line (131) configured to supply the image data [0085] to the driving transistor through the first transistor; a second scan line [0130] configured to switch the second transistor; and a high-potential power supply line electrically connected to the second transistor, which are electrically connected with the one pixel (PX).
As for the specific functional limitation of the controller, Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 7, Kim shows in fig.1-12, a display apparatus wherein the image data input period [0012] is a period where the first scan line is turned on and the image data [0019] is applied to a gate electrode [0022] of the driving transistor (T1-T4), and wherein the pixel light emission (150) period is a period where the second scan line is turned on, the second transistor (T1-T4) is turned on, and the electroluminescent element emits the light (150) by the current supplied through the drive transistor. 
Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Regarding claim 8, Kim shows in fig.1-12, a display apparatus wherein the pixels (PX) disposed in the first area among the plurality of pixels (PX) include a transparent material (typical material of a pixel electrode) so that the light emitted by the transmissive light source (150) is transmitted. 
As for the specific functional limitation of the controller, Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Moreover, the controller will be able to perform the specific functions highlighted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813